Citation Nr: 0634962	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-12 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from June 1990 to August 1990 as well as active duty 
for training (ACDUTRA) in the Army Reserves from May 29, 1993 
to June 19, 1993.  The veteran reportedly had 6 years of 
service in the Army and Navy Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in March 2002.  A statement of the case was 
issued in March 2004, and a substantive appeal was received 
in April 2004.  

In a substantive appeal and in a statement both received in 
April 2004, the veteran requested a local hearing.  A hearing 
before the Decision Review Officer (DRO) was held on October 
2004, and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is claiming service connection for his low back 
disability.  In an October 2004 DRO hearing, the veteran 
submitted two documents that were not of record.  The first 
was a U.S. Army Reserve Order for periods May 29, 1993 to 
June 19, 1993 assigning the veteran to a training site in 
Kaiserslautern, Germany.  The second was a copy of a service 
medical record documenting the veteran's low back pain while 
on ACDUTRA.  Unlike the other evidence that was already 
associated with the veteran's claims file, it appears to the 
Board that this evidence establishes that the veteran had a 
low back injury in service.  Accordingly, this case is being 
remanded for a VA examination to determine the etiology of 
the veteran's current low back disability.  See 38 C.F.R. 
§ 3.159(c)(4); 38 U.S.C.A. § 5103A(d).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his service connection claim, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and/or an effective date for 
the disability on appeal.  Since the appeal is being remanded 
for other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disability. After securing the necessary 
release, the RO should obtain copies of 
all outstanding relevant medical records.

3.  After completion of the above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature, extent and etiology for the 
disability claimed by the veteran.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination. A 
detailed medical history of the 
disability at issue should be obtained. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. 

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any present low back 
pathology had its onset in or is 
otherwise related to the veteran's 
military service.  Reasons and bases for 
all conclusions should be stated.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim can be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



